El Juez Asociado Señou Cóedova Dávila,
emitió la opinión del tribunal.
*186Es ésta una acción iniciada ante la Corte Municipal de Eáo Piedras por el demandante Veve Carrillo para recobrar la suma de $500 por concepto de su derecho de homestead so-bre una finca urbana que se describe en la demanda. Se alega que en 16 de abril de 1926 el demandante, por sí y como apoderado de su esposa, constituyó primera hipoteca sobre la referida finca a favor de Edward W. Keith como garantía de un préstamo que éste les hiciera por la cantidad de $10,000; que en 24 de agosto de 1930 Edward W. Keith pro-movió en la Corte de Distrito de San Juan demanda sobre ejecución „de crédito hipotecario contra el demandante y su esposa; que en 25 de agosto del mismo año, el Juez de la Corte de Distrito de San Juan expidió orden de ejecución; que el secretario de dicha corte expidió mandamiento al már-shal de la ya mencionada corte y que este mandamiento está pendiente -de ejecución, sin que hasta la fecha la finca hipo-tecada haya sido vendida en pública subasta; que el deman-dante ha vivido y vive en la actualidad, en unión de su esposa e hijos, en la finca mencionada, teniéndola como su hogar se-guro desde el año 1922; que siempre fue, ha sido y será él deseo del demandante conservar su hogar seguro sobre la antes descrita finca hasta el valor de $500 y que en ningún momento el demandante ha renunciado a favor del deman-dado ni a favor de ninguna otra persona su expresado dere-cho de homestead. Basado en estas alegaciones solicita el demandante que se dicte sentencia condenando al demandado a satisfacerle la suma de $500 por concepto de su derecho de homestead sobre la finca ameritada. En su contestación el demandado niega entre otras cosas que el demandante haya tenido o tenga derecho alguno al hogar seguro sobre la finca descrita en la demanda. Luego de celebrado el juicio en la Corte Municipal y antes de dictarse sentencia el demandante solicitó permiso para enmendar la demanda a fin de ajus-tarla a la prueba practicada, alegando la venta en pública subasta de la finca, su adjudicación al demandado Edward W. Keith, y el lanzamiento del demandante en virtud de or-*187den judicial. Accedió la corte a lo solicitado, y habiendo pe-dido el demandado qne se dejara sin efecto la resolución admitiendo la demanda enmendada, la corte así lo hizo, seña-lando día para la vista de la moción del demandante. La corte, después de oír a las partes, dictó la siguiente reso-lución :
“Vista la moción del demandante, solicitando permiso para en-mendar su demanda y conformar las alegaciones a la prueba, la cuaL .fue ampliamente discutida el día 17 de junio de 1933, por los abo-gados de las partes, y vistos también los alegatos presentados por éstos, estima que a la luz del artículo 136 y siguientes del Código de Enjuiciamiento Civil de Puerto Eico, y de la jurisprudencia sobre la materia, la parte demandante puede enmendar su demanda para conformar las alegaciones a la prueba, y así lo resuelve, y por la presente deja en toda su fuerza la demanda enmendada radicada por el demandante en 24 de mayo de 1933, conformando las alegaciones a la prueba, para que surta sus efectos legales.”
La corte de distrito, en apelación, resolvió que la demanda original no aduce hechos suficientes para determinar una causa de acción y que la titulada demanda enmendada, que en realidad es una demanda complementaria, no puede admi-tirse porque en ella se alegan nuevos hechos que no existían al iniciarse el pleito y que son precisamente los que dan lugar a la causa de acción. La parte apelante alega que la corte cometió error al declarar que la demanda original no aduce hechos suficientes para constituir una causa de acción, y al sostener que no procedía la presentación de una demanda enmendada para ajustar las alegaciones a la prueba.
 Nos explicamos las conclusiones de la corte inferior, dados los términos en que aparece redactada la demanda original.' Sin embargo, a pesar de las deficiencias que se advierten en la redacción de dicho documento, y en la exposición de los hechos, creemos que de los mismos se deduce que el derecho del demandante a reclamar la exención de homestead había surgido ya, cuando inició la presente acción. En la demanda original se alega que en virtud de orden dictada por la corte se expidió mandamiento al marshal para ejecu-*188tar la finca que se describe en la demanda, sin qne hasta esa fecha dicha finca hubiese sido vendida en publica subasta. A nuestro juicio, desde el momento en que se decretó la venta de la finca en ejecución de sentencia surgió el derecho del demandante para reclamar su homestead, si es que en rea-lidad tiene establecido su hogar seguro en la finca ameritada.
De acuerdo con el artículo 544 del Código Civil, ed. 1930, no se hará venta alguna por virtud de sentencia o ejecución, de ninguna estancia, plantación o predio de terreno y de Ios-edificios contenidos en el mismo, cuando se reclamare 'u ocu-pare dicha finca como hogar seguro, a menos que se obtenga por ella una suma mayor de $500. En caso de que dicha es-tancia, plantación o predio de terreno y los edificios en el mismo se vendieren por más de $500, el excedente sobre la suma últimamente citada se pagará al acreedor, y la suma de $500 se pagará al deudor, y estará libre de ejecución en virtud de sentencia o decreto por un período de treinta días.
No tiene el dueño del hogar seguro que esperar a que se le despoje del mismo para ejercitar su derecho. El espíritu y la letra de la ley demandan la protección de este derecho y el medio más eficaz para protegerlo es alegarlo oportuna-mente, para que no se venda la finca donde radica su hogar seguro, si no excede de $500, o para que se le satisfaga su importe en caso de que el precio del inmueble al llevarse a cabo la venta exceda de la referida suma.
En el presente caso el demandante ha solicitado que se condene al demandado a satisfacerle la cantidad de $500 por concepto de hogar seguro, antes de haberse vendido la finca, pero después de decretada su ejecución. Para poder llegar a la conclusión de que el demandante tiene derecho a la suma de $500 necesariamente hay que decidir que tiene establecido su hogar seguro en la finca que se intenta ejecutar. Esta és la cuestión fundamental a resolver por el tribunal, a fin de proteger los derechos del demandante contra la venta decretada. Establecido el 'hogar seguro y declarada su existencia mediante prueba, surge, para el dueño el de-*189recho de percibir, y para el acreedor ejecutante la obliga-ción de pagar el importe del mismo al consumarse la venta judicialmente ordenada.
En estas razones nos basamos para sostener que en las alegaciones de la demanda existe un principio de causa de acción a favor del demandante y que de acuerdo con la jurisprudencia ha podido muy bien admitirse una demanda complementaria. A juzgar por la moción solicitando permiso para presentar una demanda enmendada y por la resolución de la corte municipal admitiendo dicha demanda, se ofreció prueba tendente a demostrar que la finca había sido ejecutada y que el demandante había sido lanzado de la misma, puesto que la corte admitió la titulada demanda enmendada para ajustar las alegaciones a la prueba. De modo que los hechos posteriormente ocurridos fueron objeto de prueba, con anterioridad a la admisión de las alegaciones últimamente radicadas por el demandante. Estos hechos en nada varían la cuestión originalmente planteada. El derecho al hogar seguro es el fundamento esencial de la demanda y la única variación consiste en haber introducido una nueva alegación, afirmando que la finca fué ejecutada y que el demandante fue lanzado de la misma.
De acuerdo con el artículo 134 del Código de Enjuicia-miento Civil, puede presentarse una demanda complementa-ria alegando hechos esenciales al caso ocurridos después de la demanda original. El hecho de que se le haya llamado enmienda no cambia el aspecto de la cuestión.
En el caso de Wynnewood Cotton Oil Co. v. Moore, 153 P. 633, 634, 636, se permitió al demandante enmendar su pe-tición alegando que después de la institución de la demanda las partes habían sometido mediante convenio la cuestión en controversia a arbitraje, y que los árbitros, después de prac-ticar la prueba, habían decidido que el demandado debía al demandante la suma de $969, emitiendo su laudo de acuerdo con la conclusión referida. Se alegó que la corte había in-currido en error al declarar sin lugar una moción para eli-*190minar la demanda enmendada complementaria de las alega-ciones y se argüyó que esta demanda complementaria intro-ducía una cansa de acción diferente. Resolviendo la cuestión planteada la Corte Suprema de Oklahoma se expresó así:
“Alguna controversia se ha suscitado entre los abogados con res-pecto a si se trata de una petición enmendada o una petición com-plementaria. Para nosotros se trata de una cuestión inmaterial, de una distinción sin diferencia. Si existe distinción en una cuestión puramente técnica nosotros nos inclinaríamos a decir que es ésta una enmienda a la petición, por la razón de que no establece una nueva causa de acción como se alega en el código, prohibiendo enmiendas que cambien o establezcan una nueva o diferente reclamación.”
Más adelante dice la misma corte:
“Si la alegación objetada debe ser tratada como una enmienda o como una petición complementaria, o si debe ser gobernada por los estatutos de Oklahoma o Arkansas con respecto a enmiendas a las alegaciones, los hechos establecidos en la enmienda a la petición no constituyen una desviación sustancial de las cuestiones estableci-das en la demanda original. En ambos casos el demandante trató de recobrar, basado en la misma reclamación; la única diferencia está en que en la petición enmendada o complementaria, el demandante intenta demostrar que el montante de su reclamación contra el de-mandado ha sido fijado por arbitraje después de haber comenzado la demanda. El único posible efecto que esta enmienda pudo haber tenido es el que descansa sobre el testimonio necesario para establecer la reclamación. Pero en modo alguno cambia la causa de acción o la naturaleza de la reclamación del demandante contra el demandado. Él debe recobrar en ambos casos si es que tiene derecho a ello en su demanda por daños y perjuicios por no haberle facilitado ali-mentos para su ganado.”
Como ya hemos dicho anteriormente, el derecho del de-mandante, si lo tiene, arranca de la alegación de tener esta-blecido su hogar seguro. Las nuevas alegaciones introduci-das en la demanda no pueden ocasionar perjuicio al deman-dado. Si se practicó prueba sobre ellas ante la Corte Municipal, bien pudo haberla rebatido. En la apelación ante la corte de distrito, donde tendrá lugar un juicio de novo, la parte demandada estará en condiciones de negar y con-*191tradecir mediante prueba los nuevos hechos alegados. La controversia ha sido planteada por las alegaciones de ambas partes: el demandante alegando que tiene establecido su ho-gar seguro, y el demandado negando la existencia del mismo. Si el demandante prueba sus alegaciones, si demuestra que ha sido lanzado por el demandado de la finca, éste tiene el deber de satisfacer el importe de dicho hogar seguro. Dada la naturaleza de este litigio, y en vista de que las nuevas ale-gaciones no pueden perjudicar a la parte demandada, cree-mos que no debemos obligar al demandante a establecer una nueva acción ante la corte municipal, anulando todo lo ac-tuado, para volver a trillar el camino ya andado, reprodu-ciendo las mismas alegaciones y practicando la misma prueba.

jDebe revocarse la sentencia apelada y devolverse el caso a la corte inferior, para procedimientos ulteriores no incompatibles con los términos de esta opinión.